1

2

3

4

5

6

7

8                          IN THE UNITED STATES DISTRICT COURT
                                FOR THE DISTRICT OF NEVADA
9

10    UNITED STATES OF AMERICA,         )                3:73-cv-00127-MMD-WGC
                                        )
11
             Plaintiff,                 )
12                                      )                ORDER ON STIPULATION FOR
      WALKER RIVER PAIUTE TRIBE,        )                EXTENSION OF TIME TO SUBMIT
13                                      )                PROPOSED SCHEDULING ORDER
             Plaintiff-Intervenor,      )                AND DISCOVERY PLAN AND
14                                      )                AGENDA FOR STATUS
                     v.                 )                CONFERENCE OF DECEMBER 19,
15
                                        )                2018
16    WALKER RIVER IRRIGATION DISTRICT, )
      a corporation, et al.,            )                (First Request)
17                                      )
             Defendants.                )
18                                      )
19
            1.      Pursuant to Minute Order of October 17, 2018 (ECF 2389), the Court instructed
20
     the principal parties to consult regarding the development of a proposed Scheduling Order and
21
     Discovery Plan, and calendared a Status Conference for December 19, 2018.
22
            2.      The Court directed that the proposed Scheduling Order and Discovery Plan and
23

24   an Agenda for the December 19, 2018 Status Conference be filed by December 7, 2018.

25          3.      The United States, the Walker River Paiute Tribe and the principal defendants
26   have exchanged proposals for the Scheduling Order and Discovery Plan, but have not had an
27
     opportunity to confer with respect to them.
28


                                                   -1-
1           4.     Based upon the exchange of proposals, it is clear that the parties have significant
2
     differences on the content of a Scheduling Order and Discovery Plan.
3
            5.     In order to attempt to reach an agreement on the content of some or all of a
4
     proposed Scheduling Order and Discovery Plan, the parties require additional time to confer.
5
            NOW, THEREFORE, pursuant to Rule 6(b) of the Federal Rules of Civil Procedure and
6

7
     LR IA6-1, the parties stipulate to extend to December 17, 2018 the time to submit the proposed

8    Scheduling Order and Discovery Plan and Agenda for the December 19, 2018 Status

9    Conference.
10
            Dated: December 6, 2018.
11
      WOODBURN AND WEDGE                             U.S. DEPARTMENT OF JUSTICE
12

13    By:     / s / Gordon H. DePaoli                By:    / s / Guss Guarino
              Gordon H. DePaoli                             (per authorization)
14
              Nevada Bar No. 195                            Guss Guarino, Trial Attorney
15
      6100 Neil Road, Suite 500                      Environment and Natural Resources Div.
      Reno, Nevada 89511                             999 18th Street, Suite 370
16    Attorneys for Walker River Irrigation          Denver, Colorado 80202
      District
17                                                   David L. Negri
                                                     Trial Attorney, Natural Resopurces Section
18
                                                     c/o U.S. Attorney’s Office
19
                                                     800 Park Boulevard, Suite 600
                                                     Boise, Idaho 83712
20                                                   Attorneys for United States of America

21
                                                     ADVOCATES FOR COMMUNITY &
22
      LAW OFFICES OF WES WILLIAMS, JR.,              ENVIRONMENT
23
      P.C.

24    By:    / s / Wes Williams, Jr.                 By:    / s / Simeon Herskovits
             (per authorization)                            (per authorization)
25           Wes Williams, Jr.                              Simeon Herskovits, NSB 11155
             Nevada Bar No. 6864                            Iris Thornton
26
      3119 Pasture Rd.                               P.O. Box 1075
27
      P.O. Box 100                                   El Prado, New Mexico 87529
      Schurz, Nevada 89427                           Attorneys for Mineral County
28    Attorneys for Walker River Paiute Tribe


                                                   -2-
1     OFFICE OF THE ATTORNEY GENERAL
      OF CALIFORNIA                                   BEST BEST & KRIEGER
2

3
      By:    / s / Nhu Q. Nguyen                      By:   / s / Roderick E. Walston
             (per authorization)                            (per authorization)
4            Nhu Q. Nguyen, NSB 7844                        Roderick E. Walston
      1300 I Street, Suite 125                        2001 N. Main Street, Suite 390
5     P.O. Box 944255                                 Walnut Creek, California 94596
      Sacramento, California 94244-2550
6
      Attorneys for California State Water            Jerry Snyder, NSB 6830
7
      Resources Control Board                         429 W. Plumb Lane
                                                      Reno, Nevada 89509
8                                                     Attorneys for Lyon County

9     STATE OF NEVADA OFFICE OF THE                   THE COUNTY OF MONO (CA)
      ATTORNEY GENERAL
10

11
      By:    / s / Bryan Stockton                     By:    / s / Stacey Simon
             (per authorization)                             (per authorization)
12           Bryan Stockton, NSB 4764                        Stacey Simon, County Counsel
      Sr. Deputy Attorney General                     P.O. Box 2415A
13    100 N. Carson Street                            Mammoth Lakes, California 93546-2415
      Carson City, Nevada 89701-4717                  Attorneys for Mono County
14
      Attorneys for Nevada Department of Wildlife
15

16
      SCHROEDER LAW OFFICES, P.C.                     JOHNSTON LAW OFFICES
17
      By:    / s / Therese A. Ure                     By:    / s / Brad M. Johnston
18
             (per authorization)                             (per authorization)
19
              Therese A. Ure, NSB 10255               Brad M. Johnston, NSB 8515
      10615 Double R Boulevard, Suite 100             22 State Route 208
20    Reno, Nevada 89521                              Yerington, Nevada 89447
      Attorneys for Schroeder Group                   Attorneys for Peri & Sons
21

22

23
                                              ORDER
24
     Dated: December 7, 2018.            IT IS SO ORDERED.
25

26

27
                                                      William G. Cobb
28                                             United States Magistrate Judge


                                                    -3-
